Citation Nr: 1601152	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  13-11 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and major depressive disorder.

2.  Entitlement to service connection for obstructive sleep apnea, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 C.F.R. § 3.317 or as secondary to an acquired psychiatric disorder.

3.  Entitlement to service connection for a right shoulder disability, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 C.F.R. § 3.317.

4.  Entitlement to service connection for a left shoulder disability, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 C.F.R. § 3.317.


5.  Entitlement to service connection for colon polyps, claimed as internal bleeding, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 C.F.R. § 3.317.

6.  Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to June 1994, January 2000 to May 2000, January 2003 to August 2003 and from September 2003 to September 2004.

These matters are on appeal from November 2011 and January 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) Denver, Colorado.

In July 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of this hearing is of record.  The Veteran submitted a written waiver of initial RO consideration of the new evidence submitted in conjunction with the July 2014 hearing.  38 C.F.R. § 20.1304(c) (2015).

Although a Veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will consider entitlement to all psychiatric diagnoses raised by the record.

The Veteran was previously represented by David Anaise.  However, in March 2015, the representation was revoked in writing by the Veteran.  Thus, the Board recognizes the Veteran as proceeding pro se in this appeal.   

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to a higher rating for a bilateral knee disability was raised at the July 2014 hearing.  While the claim for an increased rating for a right knee disability was adjudicated in a September 2015 rating decision, the claim for an increased rating for a left knee disability has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  At his July 2014 BVA hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal on the issue of entitlement to service connection for colon polyps.

3.  The preponderance of the evidence weighs against a finding that the Veteran has a diagnosis of PTSD at this time.

4.  Giving him the benefit of the doubt, the Veteran has an anxiety disorder and a major depressive disorder that are related to service.

5.  The Veteran's claimed bilateral shoulder complaints have been attributed to a known diagnosis of bilateral shoulder impingement due to mild acromioclavicular joint degeneration and there is no competent medical evidence linking any of the diagnosed disability to service, to include service in the Persian Gulf.

6.  The preponderance of the evidence weighs against a finding that the Veteran has bilateral hearing loss for VA purposes at this time.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for colon polyps, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an anxiety disorder, are met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  A bilateral shoulder disability was not incurred or aggravated by service, to include as a result of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2015).

5.  Criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, at the July 2014 hearing, the Veteran withdrew the claim of entitlement to service connection for colon polyps.  See, T. at 3.  Hence, there remain no allegations of errors of fact or law.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as arthritis and psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  Psychoses include the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384 (2015).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as the Veteran has not been diagnosed with any psychoses at any time during the pendency of the appeal, continuity of symptomatology is simply not applicable in the present case with regard to the Veteran's claimed acquired psychiatric disability.

In addition to the regulations cited above, because the Veteran served in the Southwest Asia Theater of operations since August 2, 1990, service connection may also be established under 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).

The Veteran claims that he has a bilateral shoulder disability that is related to his service, including as due to an undiagnosed illness.  However, as the record also shows that the Veteran's symptoms have been ascribed to a known clinical diagnosis, bilateral shoulder impingement due to mild acromioclavicular joint degeneration, on July 2011 VA joints examination, service connection under the statutes and regulations that govern claims based upon service in the Persian Gulf is precluded.  Those provisions require a qualifying chronic disability as defined above, such as an undiagnosed illness.  Simply stated, it is not undiagnosed.

Moreover, the evidence does not raise the issue of any other undiagnosed illness that manifested to a degree of 10 percent or more following discharge from service.  38 C.F.R. § 3.317 (2015).

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317, but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  

Accordingly, the Board will still consider whether entitlement to service connection can be granted on a direct or presumptive basis.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

At the outset, as indicated in an October 2011 RO formal finding, the Veteran's complete service treatment records (STRs) are unavailable.   STRs from his first period of service are unavailable for review.  The United States Court of Appeals for Veterans Claims (Court) has indicated that when a veteran's records are presumed destroyed, the Board has a heightened obligation to explain its findings and conclusions, and to consider carefully the requirement that the benefit of the doubt be resolved in favor of the claimant.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Gregory v. Brown, 8 Vet. App. 563, 570 (1996).  The Board will comply with this heightened obligation in considering the Veteran's claims.



Acquired Psychiatric Disability

The Veteran contends that he has an acquired psychiatric disorder, claimed as PTSD, as a result of in-service stressors.  Specifically, he contends that during Operation Desert Shield/Storm from December 1990 to March 1991, he was guarding a bulldozer when Kafchi was hit and he saw flashes of light and heard the fight on the radio.  He thought the invasion was beginning.  During Operation Enduring Freedom from January 2003 to April 2003, he experienced several rocket attacks and sniper fire.  From September 2003 to July 2004, he experienced additional mortar attacks.  In Balad, one friend was killed by a mortar attack and two more were wounded.  See, February 2012 statement.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015); Cohen v. Brown, 10 Vet. App. 128 (1997).  Diagnoses of mental disorders conform to the fifth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2015).

If a claim for service connection for PTSD is based on allegations of in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).

As a preliminary matter, during the course of the appeal the Veteran has both denied participation in combat and claimed to have participated in combat when he testified before the Board.  However, as the service personnel records do not show that he participated in combat, the liberalizing criteria relating to the "fear of hostile military or terrorist activity" that do not require a verified stressor, do not apply.  38 U.S.C.A. § 3.304(f)(3).  Instead, the record must contain credible supporting evidence that the Veteran's claimed in-service stressors occurred.

In this regard, the Veteran's claimed in-service stressors have not been verified.  In December 2014, the RO made a formal finding of a lack of information required to corroborate the Veteran's claimed stressors.

The Veteran's service treatment records include an April 1986 emergency care and treatment record which indicates that he was treated for a gunshot wound to the head.  He was extremely intoxicated and became upset after a girlfriend broke up with him over the telephone.  He denied any prior planning of the suicide attempt and described it as an impulsive act.  He denied suicidal ideation and was admitted to the ARS where he was treated for alcohol dependence from April to June 1986.  No psychiatric diagnosis was made and he was found to be psychiatrically fit for re-enlistment.  A January 1992 report states that he was cleared by psychiatry for full duty in 1986. 

Post-service, VA treatment records include a June 2006 mental health assessment at the Colorado Springs CBOC which states that the Veteran first treated with a psychiatrist in 1992 or 1993.  The Veteran stated that he believed that he had PTSD, but stated that he was not involved in active combat.  On examination, the diagnosis was depression.

On June 2011 VA initial evaluation for PTSD examination, the Veteran presented with a history which included the killing of his captain in Balad after a mortar attack during which he was not present.  He stated that while in Iraq, alarms went off all of the time and awakened him at night.  One night while on guard duty he heard the flashes of the first invasion of Iraq in the distance, but denied being involved in any firefights or mortar or other blasts while in Iraq.  During his tour in Afghanistan, he was taken aside by several Special Forces who showed him a jeep in which the first soldier from Colorado was killed.  He said that there was blood in the Jeep, but no body.  He also stated that he experienced rocket attacks multiple times, but denied any injury.  Several of his friends were injured in a mortar attack in Afghanistan, but he was not present at that time and his friends survived their injuries. 

After a thorough psychiatric examination and review of the claims file, the examiner stated that the Veteran did not endorse the required symptoms of re-experiencing, avoidance, and hyperarousal to warrant a diagnosis of PTSD at that time.  Notably, he had been in treatment since 2006 and had never been diagnosed with PTSD during the past five years of treatment.  However, the examiner diagnosed anxiety disorder and opined that it was likely as not related to the fear of hostile military and terrorist activity during service; major depressive disorder, recurrent was also diagnosed and related as likely as not secondary to anxiety disorder.  The examiner indicated that he did not appear to have problems with drug and alcohol abuse.

Additional VA treatment records include a February 2012 report which indicates that after a mental status examination, his diagnoses included depression and anxiety.  Computerized problem lists, including one dated in August 2014, however, list PTSD as an "active problem."

With regard to the matter of whether the Veteran has a current diagnosis of PTSD, the Board finds that the evidence is insufficient to show that the Veteran currently has PTSD.  In fact, there is highly significant medical evidence against such a finding, as noted above.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  The June 2011 VA PTSD examination contains the opinion that the Veteran does not have PTSD providing evidence against this claim.  This opinion is considered highly probative, as it is shown to have been based on a review of the Veteran's claims file, including evidence in favor of the Veteran's claim, and/or as it is accompanied by a sufficient explanation and findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for PTSD, and that the claim must be denied.  

In reaching this decision, despite the examiner's finding that the Veteran had no diagnosis of PTSD, the Board has considered several findings of PTSD in VA treatment records "problem lists."  However, none of these reports are shown to have been based on a review of the Veteran's case as a whole-there is no indication that the medical providers reviewed any other relevant evidence in the claims file in rendering their diagnoses.  Prejean, supra.  It is true that a review of the claims failure or lack thereof does not control the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.  However, these reports warrant less probative weight as none of them, unlike the February 2015 VA examination report, for example, contain an analysis as to whether or not all of the criteria for PTSD were met.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Quick Reference to the Diagnostic Criteria from DSM-IV at 209-11 (American Psychiatric Association  1994); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

More importantly, they are based on a history of stressors provided by the Veteran that have not been verified.  As such, any PTSD diagnosis or opinion relating PTSD to an uncorroborated history provided by the Veteran, has limited probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Simply stated, the best medical evidence in this case provides highly probative evidence against the Veteran's claim for service connection for PTSD.  Accordingly, the claim must be denied.

The Board has construed the Veteran's claim very broadly.  See, Clemons.  As previously stated, the Veteran's STRs are negative for diagnoses of or treatment for any psychiatric disability during service.

However, on June 2011 VA examination, the examiner opined that the Veteran's anxiety disorder is related to his service and that the major depressive disorder is related to the anxiety disorder.  Although the Board herein denied the Veteran's claim for PTSD, based on the fact that the Veteran does not have a current diagnosis of PTSD, there is sufficient evidence of record upon which to grant service connection for anxiety disorder and major depressive disorder secondary to anxiety disorder.
Accordingly, the Board finds that the criteria for service connection for anxiety disorder and major depressive disorder, secondary to the now service-connected anxiety disorder, are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102. 

For several reasons cited above, further discussion of the evidence is simply not warranted. 

The nature and extent of this disability caused by service is not currently before the Board.

Bilateral Shoulder Disability

The Veteran contends that he has a bilateral shoulder disability that is related to his service.  Specifically, he contends that his bilateral shoulder disability is due to the heavy military equipment and carrying weapons, tactical vests, and body armor.  He also claimed that he dove to the ground for cover from mortars and rockets and jumped on and off of 5-ton trucks, generators, and other military equipment, which contributed to his bilateral shoulder disability.  See, July 2013 statement; see also, July 2014 Transcript.

However, the service treatment records are void of any findings, complaints, symptoms, or diagnoses of any right or left shoulder disability.

Post-service, VA treatment records include a July 2011 bilateral shoulder X-ray examination which reflects an impression of mild to moderate degenerative change at the acromioclavicular joint.  Private treatment records include a July 2013 report which reflects diagnoses of right shoulder rotator cuff tear, right shoulder impingement, and possible right shoulder labral tear.  Within the treatment plan section of the report, the physician indicated that the Veteran had been dealing with his shoulder symptoms since 2004.  However, the physician did not relate the Veteran's current bilateral shoulder disability to any period of service.  A July 2013 MRI indicated mild supraspinatus tendon sprain and prominent osteoarthritis change involving the right acromioclavicular joint.

On July 2011 VA joints examination, the Veteran presented with an onset of bilateral shoulder symptoms over the last couple of years.  He noticed that carrying his laptop and overnight bags on his shoulders while working as a salesman caused pain.  On thorough review of the STRs, the examiner stated that there was no treatment for the shoulders.

After a thorough examination and review of the claims file, the examiner diagnosed bilateral shoulder impingement due to mild acromioclavicular joint degeneration which the examiner opined was not due to any environmental toxin exposure as degenerative joint disease is not due to an environmental toxin exposure mechanism. 

The Board finds that the claim must be denied.  There is no competent medical evidence to show that the Veteran has a bilateral shoulder disability that is related to his service.

The Veteran's reported history of continued symptomatology since active service has also been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, the STRs are void of any findings or diagnoses related to the Veteran's current bilateral shoulder disability.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this case, the Board finds that the Veteran did not experience any symptoms of arthritis for over 7 years after service.  This long period without problems (while, importantly, other problems are indicated) weighs against the claims.  Continuity of symptomatology has not been established, either through the competent evidence of record or through the Veteran's statements.  Notably, on July 2011 VA joints examination the Veteran related that he experienced bilateral shoulder pain after carrying an overnight bag and laptop on his shoulders.  At that time, he did not relate his symptoms to any period of active service.  Finally, there is no competent medical evidence to that the Veteran has a bilateral shoulder disability, that is related to his service.

Hearing Loss

The Veteran also contends that he has a bilateral hearing loss disability related to acoustic trauma during active service.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1131 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), (held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  In this case, however, there is no evidence of a bilateral hearing loss disability for VA purposes during the period under appellate review.

While clearly the Veteran was exposed to loud noise during service, the Board has reviewed the evidence of record and finds that the Veteran has not demonstrated that he has bilateral hearing loss for VA purposes. 

For example, on December 2012 VA audiological examination, pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hz of 25, 20, 20, 20, and 10 for the right ear and 20, 15, 15, 10, and 10 for the left ear, respectively.  The speech recognition scores, using the Maryland CNC Test, were 96% in the right ear and 98% in the left ear. The examiner diagnosed bilateral sensorineural hearing loss (in the frequency range of 6000Hz or higher frequencies) which the examiner opined is at least as likely as not related to the Veteran's service.  Based on likely hazardous noise exposure during service and his current audiological assessment, the examiner opined that the Veteran's non-disabling hearing loss is at least as likely as not caused by or a result of noise exposure during service.  

While the examiner related the Veteran's non-disabling hearing loss to his service, the audiometric thresholds are not commensurate with a "hearing loss" disability for VA purposes under 38 C.F.R. § 3.385.  The audiological findings indicate hearing loss at 6000 Hz or higher frequencies.  However, the auditory thresholds for the frequencies 5000, 1000, 2000, 3000, and 4000 Hz were no greater than 25 Hz.  None of the auditory thresholds of the frequencies 500, 1000, 2000, 3000, or 4000 Hz were 26 decibels or greater.  This weighs heavily against his claim.

As set forth above, one of the elements necessary for service connection is medical evidence of a current disability.  The Board has considered the Veteran's statements submitted through various written correspondence and testimony with respect to his reduced hearing acuity.  The Board acknowledges that the Veteran is certainly competent to report that he experiences difficulty hearing.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the evidence during the period on appeal fails to establish that he currently has bilateral hearing loss for VA compensation purposes.  The presence of a current disability is paramount.  As such, the claim of entitlement to service connection for bilateral hearing loss is denied. 

It is important for the Veteran to understand the fact that the Board acknowledges that he currently experiences some bilateral hearing loss.  Although he may have experienced decreased hearing acuity during and after his service due to acoustic trauma, the audiological findings of record do not necessarily support a finding that the Veteran has bilateral hearing loss for VA purposes at this time.  The Veteran's hearing, while perhaps not as good as it once was, is still within a range of normal.  As there is no evidence that the Veteran currently has a bilateral hearing loss disability for VA purposes, entitlement to service connection for bilateral hearing loss must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 (2014).

The Board has taken the contention that the Veteran has a currently diagnosed bilateral hearing loss disability and that his claimed bilateral shoulder disability, were caused by his service.  The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the existence of a current hearing loss disability and the etiology of a bilateral shoulder disability, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for a bilateral shoulder disability and bilateral hearing loss disability and there is no doubt to be otherwise resolved.  As such, these claims are denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Veteran's claim for service connection for an acquired psychiatric disability, diagnosed as anxiety disorder and a major depressive disorder, is being granted on the merits, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue. 

With regard to the bilateral hearing loss and bilateral shoulder disability claims, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in December 2010 and August 2012, of the criteria for entitlement to a bilateral hearing loss disability and a bilateral shoulder disability, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements.  Nothing more was required.

Additionally, the Veteran testified at a hearing before the Board in July 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the nature and etiology of the Veteran's bilateral hearing loss and bilateral shoulder disabilities.  Neither the Veteran nor his former representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's available service treatment records, post-service VA and private treatment records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, the Veteran was afforded relevant VA examinations in July 2011 and December 2012.  See 338 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  These examinations are  adequate for the purposes of the claims for service connection for bilateral hearing loss and a bilateral shoulder disability, as it involved a review of the Veteran's pertinent medical history as well as an audiological evaluation and joints examination of the Veteran, and provide an adequate discussion of relevant symptomatology and diagnoses provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159

ORDER

The issue of entitlement to service connection for colon polyps, is dismissed.

Service connection for PTSD is denied.

Service connection for anxiety disorder and major depressive disorder is granted.

Service connection for a bilateral shoulder disability is denied.

Service connection for bilateral hearing loss is denied.
REMAND

With regard to sleep apnea, in July 2011 the Veteran was afforded a VA examination in which the examiner opined that his obstructive sleep apnea is not related to environmental toxin exposures during service and is due to his anatomy of short height-to-width neck ratio and obesity.  However, the Veteran now contends that his sleep apnea is secondary to his now service-connected acquired psychiatric disability and provided medical treatise evidence in support of his contention.  However, while the Veteran was afforded a VA examination which addressed direct causation, there is no opinion of record which addresses aggravation.  

While on Remand any additional VA treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should address the new claim the Veteran has raised (cited in the introduction: higher rating for a bilateral knee disability).

2.  Obtain all outstanding VA medical records related to the Veteran's obstructive sleep apnea, including those from the Phoenix VAMC, dated from September 2015 to the present.  All records and/or responses received should be associated with the claims file.

In order to expedite this case, the Veteran is asked to obtain these records himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case promptly.

3.  After the foregoing has been completed, forward the Veteran's claims folder to an examiner for an addendum opinion.  The examiner is requested to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.  The examiner should provide the following opinion:

Whether it is at least as likely as not (50 percent probability or more) that any currently-diagnosed sleep apnea is (a) proximately due to or the result of the Veteran's service-connected acquired psychiatric disability, or (b) aggravated or permanently worsened by a service-connected acquired psychiatric disability.  If it is determined that the obstructive sleep apnea is related to service-connected acquired psychiatric disability, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.
If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


